UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover, DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Item 1. Schedule of Investments. LS Opportunity Fund Schedule of Investments February 29, 2012 (Unaudited) Common Stocks - Long - Domestic - 70.69% Shares Fair Value Consumer Discretionary - 23.27% Charter Communications, Inc. - Class A (a) General Motors Co. (a) Liberty Global, Inc. - Class A (a) (b) Liberty Interactive Corp. - Class A (a) Liberty Media Corp - Liberty Capital - Class A (a) (b) Live Nation Entertainment, Inc. (a) Lowe's Companies, Inc. (b) NIKE, Inc. - Class B (b) Sally Beauty Holdings, Inc. (a) TripAdvisor, Inc. (a) TRW Automotive Holdings Corp. (a) Whirlpool Corp. Consumer Staples - 2.34% Mead Johnson Nutrition Company Energy - 8.43% Anadarko Petroleum Corp. (b) Atwood Oceanics, Inc. (a) Cobalt International Energy, Inc. (a) EQT Corp. Halliburton Company Valero Energy Corp. WPX Energy, Inc. (a) Financials - 9.83% Capital One Financial Corp. Citigroup, Inc. CME Group, Inc. MetLife, Inc. MGIC Investment Corp. (a) Ocwen Financial Corp. (a) SunTrust Banks, Inc. Health Care - 11.97% Celgene Corp. (a) (b) DaVita, Inc. (a) (b) Edwards Lifesciences Corp. (a) HCA Holdings, Inc. HeartWare International, Inc. (a) Hospira, Inc. (a) Life Technologies Corp. (a) Medivation, Inc. (a) NuVasive, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Thoratec Corp. (a) Threshold Pharmaceuticals, Inc. (a) Industrials - 4.93% Hexcel Corp. (a) Honeywell International, Inc. (b) Spirit Aerosystems Holdings, Inc. - Class A (a) Information Technology - 8.82% Apple, Inc. (a) Google, Inc. - Class A (a) NetApp, Inc. (a) NetSuite, Inc. (a) QUALCOMM, Inc. Tangoe, Inc. (a) Western Digital Corp. (a) Materials - 1.10% Mosaic Company / The TOTAL COMMON STOCKS - LONG - DOMESTIC (Cost $29,982,048) See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Investments - continued February 29, 2012 (Unaudited) Common Stocks - Long - International - 8.83% Shares Fair Value Consumer Discretionary - 1.76% Arcos Dorados Holdings, Inc. - Class A $ Delphi Automotive PLC (a) Imax Corp. (a) Michael Kors Holdings Ltd. (a) Orient-Express Hotels Ltd. - Class A (a) Energy - 3.91% Cameco Corp. Golar LNG Ltd. Ocean Rig UDW, Inc. (a) Seadrill Ltd. Financials - 0.32% Home Loan Servicing Solutions Ltd. (a) Health Care - 2.54% Novo Nordisk A/S (b) (c) Industrials - 0.14% Chicago Bridge & Iron Company N.V. (d) Materials - 0.16% Pretium Resources, Inc. (a) TOTAL COMMON STOCKS - LONG - INTERNATIONAL (Cost $3,513,429) TOTAL COMMON STOCKS - LONG - DOMESTIC & INTERNATIONAL (Cost $33,495,477) Master Limited Partnerships - 5.60% Och-Ziff Capital Management Group - Class A Williams Partners, L.P. (b) TOTAL MASTER LIMITED PARTNERSHIPS (Cost $2,345,674) Investment Companies - 1.18% SPDR Gold Trust (a) (b) TOTAL INVESTMENT COMPANIES (Cost $501,953) TOTAL INVESTMENTS- LONG - (Cost $36,343,104) - 86.30% TOTAL INVESTMENTS - SHORT (Proceeds Received $11,077,761) - (23.89%) ) Cash & other assets less liabilities - 37.59% TOTAL NET ASSETS - 100% $ (a)Non-income producing (b) All or a portion of this security is held as collateral for securities sold short. (c) American Depositary Receipt (d) New York Registered Tax Related Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation (depreciation) Aggregate cost of securities for income tax purposes See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Securities Sold Short February 29, 2012 (Unaudited) Securities Sold Short - Domestic - (14.19%) Shares Fair Value Consumer Discretionary - (3.15%) Apollo Group, Inc. - Class A ) $ ) Blue Nile, Inc. ) ) Brinker International, Inc. ) ) Buckle, Inc. / The ) ) Carnival Corp. ) ) Children's Place Retail Stores, Inc. / The ) ) GameStop Corp. - Class A ) ) Goodyear Tire & Rubber Company / The ) ) Home Depot, Inc. / The ) ) Kohl's Corp. ) ) Lear Corp. ) ) Shutterfly, Inc. ) ) Strayer Education, Inc. ) ) ) Consumer Staples - (0.96%) Estee Lauder Companies, Inc. / The - Class A ) ) Walgreen Company ) ) ) Energy - (1.02%) Baker Hughes, Inc. ) ) Diamond Offshore Drilling, Inc. ) ) Helmerich & Payne, Inc. ) ) Newfield Exploration Company ) ) ) Financials - (0.98%) Apartment Investment & Management Company - Class A (a) ) ) Comerica, Inc. ) ) Discover Financial Services ) ) ) Health Care - (2.85%) Achillion Pharmaceuticals, Inc. ) ) Eli Lilly & Company ) ) Magellan Health Services, Inc. ) ) Quest Diagnostics, Inc. ) ) STERIS Corp. ) ) WellPoint, Inc. ) ) ) Industrials - (1.58%) Alliant Techsystems, Inc. ) ) Corporate Executive Board Company / The ) ) Emerson Electric Co. ) ) FTI Consulting, Inc. ) ) Huntington Ingalls Industries, Inc. ) ) Stericycle, Inc. ) ) United Stationers, Inc. ) ) ) Information Technology - (2.10%) Corning, Inc. ) ) Electronic Arts, Inc. ) ) Hewlett-Packard Company ) ) LogMeIn, Inc. ) ) MEMC Electronic Materials, Inc. ) ) NVIDIA Corp. ) ) SanDisk Corp. ) ) ) Materials - (0.79%) Ecolab, Inc. ) ) MeadWestvaco Corp. ) ) ) Telecommunication Services - (0.44%) AT&T, Inc. ) ) NII Holdings, Inc. ) ) ) Utilities - (0.32%) Great Plains Energy, Inc. ) ) TOTAL SECURITIES SOLD SHORT - DOMESTIC (Proceeds Received $6,788,548) ) See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Securities Sold Short - continued February 29, 2012 (Unaudited) Securities Sold Short - International - (1.06%) Shares Fair Value Industrials - (0.28%) Sensata Technologies Holding N.V. ) $ ) Materials - (0.58%) Vale SA (b) ) ) Utilities - (0.20%) Veolia Environment (b) ) ) TOTAL SECURITIES SOLD SHORT - INTERNATIONAL (Proceeds Received $524,733) ) TOTAL SECURITIES SOLD SHORT - DOMESTIC & INTERNATIONAL (Proceeds Received $7,313,281) ) Investment Companies - (8.64%) iShares Barclays 20+ Year Treasury Bond Fund ) ) Powershares QQQ Trust, Series 1 ) ) SPDR Dow Jones Industrial Average ETF Trust ) ) SPDR S&P rust ) ) TOTAL INVESTMENT COMPANIES (Proceeds Received - $3,764,480) ) TOTAL SECURITIES SOLD SHORT - DOMESTIC, INTERNATIONAL, & INVESTMENT COMPANIES (PROCEEDS RECEIVED $11,077,761) - (23.89%) $ ) (a) Real Estate Investment Trust (b) American Depositary Receipt See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Related Notes to the Schedule of Investments February 29, 2012 (Unaudited) Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The First In, First Out method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Distributions from Limited Partnerships are recognized on the ex-date.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Short Sales - The Fund may make short sales as part of its overall portfolio management strategies or to offset a potential decline in value of a security.The Fund may engage in short sales with respect to various types of securities, including ETFs.A short sale involves the sale of a security that is borrowed from a broker or other institution to complete the sale.The Fund may engage in short sales with respect to securities it owns, as well as securities that it does not own.Short sales expose the Fund to the risk that it will be required to acquire, convert or exchange securities to replace the borrowed securities (also known as “covering” the short position) at a time when the securities sold short have appreciated in value, thus resulting in a loss to the Fund.The Fund’s investment performance may also suffer if the Fund is required to close out a short position earlier than it had intended.The Fund must segregate assets determined to be liquid in accordance with procedures established by the Board of Trustees, or otherwise cover its position in a permissible manner.The Fund will be required to pledge its liquid assets to the broker in order to secure its performance on short sales.As a result, the assets pledged may not be available to meet the Fund’s needs for immediate cash or other liquidity.In addition, the Fund may be subject to expenses related to short sales that are not typically associated with investing in securities directly, such as costs of borrowing and margin account maintenance costs associated with the Fund’s open short positions.These types of short sales expenses are sometimes referred to as the “negative cost of carry,” and will tend to cause the Fund to lose money on a short sale even in instances where the price of the underlying security sold short does not change over the duration of the short sale.Dividend expenses on securities sold short are not covered under the Advisor’s expense limitation agreement with the Fund and, therefore, these expenses will be borne by the shareholders of the Fund. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (i) assets and liabilities at the rate of exchange at the end of the respective period; and (ii) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund may enter into transactions to purchase or sell foreign currencies to protect the U.S. dollar value of its underlying portfolio securities against the effect of possible adverse movements in foreign exchange rates. Principal risks associated with such transactions include the movement in value of the foreign currency relative to the U.S. dollar and the ability of the counterparty to perform. Fluctuations in the value of such forward currency transactions are recorded daily as unrealized gain or loss; realized gain or loss includes net gain or loss on transactions that have terminated by settlement or by a fund entering into offsetting commitments. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized in the Statement of Assets and Liabilities. Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. LS Opportunity Fund Related Notes to the Schedule of Investments - continued February 29, 2012 (Unaudited) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, real estate investment trusts, investment companies, and limited partnerships are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security is classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security is classified as a Level 2 security. When market quotations are not readily available, when the Fund determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review by the Board. These securities are categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities are categorized as Level 1 securities. Fixed income securities that are valued using market quotations in an active market will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Fund is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each LS Opportunity Fund Related Notes to the Schedule of Investments - continued February 29, 2012 (Unaudited) individual case. As a general principle, the current fair value of an issue of securities being valued by the Fund would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Fund’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Fund is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invest in may default or otherwise cease to have market quotations readily available.Any fair valuation pricing done outside the Fund’s approved pricing methods must be approved by the Pricing Committee of the Board. The following is a summary of the inputs used to value the Fund’s investments as of February 29, 2012: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
